Citation Nr: 1548058	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  11-11 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1975 and from January 1980 to November 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Initially, the Board notes that the record indicates a VA Form 9 (substantive appeal) was submitted into the record in April 2011.  However, after a review of the electronic record, the Board (and apparently the Veteran's representative) is unable to locate this form.  On remand, every effort should be made to secure this form and upload it into the electronic file.

The Veteran contends that he is unable to work due to his service-connected disabilities.  He is service-connected for coronary artery disease (CAD), type 2 diabetes mellitus, plantar fasciitis of both feet, bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy, and chronic obstructive pulmonary disease (COPD).  The combined schedular rating is 90 percent.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

As the Veteran's CAD is rated 60 percent and his combined rating is 90 percent, he meets the percentage requirements for TDIU in 38 C.F.R. § 4.16(a).  The question remaining is whether the Veteran's service-connected disabilities render him incapable of participating in substantially gainful occupation.  In order to make this determination, the Board finds that additional development is required to assess the functional impairment imposed by the Veteran's service-connected disabilities.  In this regard, the Board finds that a medical opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record a copy of the Veteran's VA Form 9 (supposedly filed in April 2011).  If a copy of this record is unable to be located, prepare and associate with the record a memorandum explaining the reasons why, and provide the Veteran an opportunity to submit another written statement in lieu of the missing VA Form 9.

2.  Secure for the record copies of any updated or outstanding clinical records of all VA and/or private treatment the Veteran has received for his service-connected disabilities.  The Board notes that the Veteran has reported continuing to receive treatment from VAMC Mountain Home, Tennessee.

3.  Provide the Veteran with another VA Form 21-4192, Request for Employment Information, and request that he provide the full address of his last employer.

4.  Then please arrange for an appropriate VA opinion provider to provide a medical opinion as to the functional impairment caused solely by the Veteran's service-connected disabilities (CAD, type 2 diabetes mellitus, plantar fasciitis of both feet, bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy, and COPD).  Any examinations deemed necessary in order for the opinion provider to provide this opinion should be ordered.

In proffering this opinion, the provider should review the record and address the Veteran's functional limitations due to his service-connected disabilities, jointly, as they may relate to his ability to function in a work setting and to perform work tasks such as walking, standing, and sedentary tasks, but not due to his age or any impairment caused by nonservice-connected disabilities.

The opinion provider is advised that the Veteran maintains that he was self-employed for 14 years running a garbage pickup service and driving his own truck, until he contends he became too disabled to work in 2004.

A complete rationale for all opinions must be provided.

5.  Thereafter, review the record and readjudicate the claim for a TDIU rating.  If it remains denied, issue an appropriate supplemental statement of the case and allow the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




